— Appeal from order, Supreme Court, Bronx County (Howard E. Goldfluss, J.), entered May 3, 1983 denying petitioners’ application for the fixation of bail, deemed by the court to be a writ of habeas corpus seeking their release from detention or in the alternative fixing reasonable bail, unanimously dismissed as moot, without costs. The application was addressed to the felony complaint which petitioners had waived to the Supreme Court. While this appeal was pending, petitioners were indicted for crimes based on the charges specified in the underlying felony complaint. Appellants are thus no longer held pursuant to the felony complaint but instead under the Grand Jury indictment. Accordingly their objection to the original detention is academic (see People ex rel. Hodge v Fischer, 33 AD2d 956). Concur — Sandler, J. P., Carro, Asch, Fein and Alexander, JJ.